--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.65
 
 
November 13th, 2009
Mr. George O’Krepkie
8 Lowell I Road
Port Washington, NY 11050


(Via eMail)


Dear George,


On behalf of Bonds.Com, Inc., a-Delaware company (the “Company”), I am pleased
to offer you a position with the Company with a title of Head of Credit Sales
for the Company (the “Relationship”) and Managing Director for Bonds.com Group,
Inc., You will be working out of the New York City office initially under the
supervision of John: Barry IV, the Company’s CEO and Joseph Nikolson the
Company’s President. Due to FINRA regulations, the maintenance of your title
depends directly on your ability to pass the required Series 24 licenses within
the first 45 days of employment.
 
Your primary responsibility will be the generation of revenue in sales and
business development, with the intent of opening and managing accounts and
eventually strategic relationships, on behalf of the Company The firm will also
work with you to define a budget to hire and manage a team of relationship
managers over the coming quarter, this will include budgets, revenue targets and
an options plan covering approximately 3.5MM options that will be distributed to
your team (including yourself) over the coming years after hitting certain run
rate targets and upon mutual agreement with yourself and John Barry IV or
Christopher Loughlin. Additionally, you will perform for the Company such duties
as may be designated by the Company from time to time.
 
Assuming no direct conflict with the Company’s core business, yon may engage in
outside business consulting activities subject to the approval of the Company’s
Chief Executive Officer and if warranted the Board of Directors which approval
shall not be unreasonably withheld.
 
1.           Compensation Note: All payments are subject to withdrawal of
applicable state and local taxes and other withdrawals mandated by law. Except
as otherwise provided herein, all compensation will be paid net of any such
mandated withdrawals during the normal payroll cycle on the 15Ih of the
following month.
 
In consideration of, and compensation for, your services as the Company’s Head
of Credit Sales, the company will pay you on the 15th day of each calendar
month, commencing on December 15th, 2009, so long as this employment agreement
remains in effect twenty-one percent (21%) of all Radnor Referral Net Revenues
(as such term is defined in a certain Restated Revenue Sharing, Agreement dated
November 13th, 2009 between the Company and Radnor Research and Trading Company
LLC, (“Radnor”), a copy of which Agreement has been furnished to you by the
Company) generated and received by the Company after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 

In addition to the above, you will be entitled to receive an override of seven
percent (7%) of the gross revenue production of the sales resources which you
have hired but not including revenue that constitute Radnor Referral Net
Revenues. We understand that, pursuant to an agreement between you and Radnor,
yon are obligated to pay forty percent (40%) of such seven percent (7%) override
to Radnor in consideration of Radnor introducing you to the Company and, in
accordance with, your request, the Company will transmit monthly its share of
such override.
 
Unless otherwise agreed between the Company and you, the first twelve (12)
months of your employment you will not be entitled to draw against your
anticipated compensation as described above.
 
Performance Based Stock Option Plan. Based on your performance, the Company may,
in its sole discretion, -grant stock options to you in connection with your
employment
 
2.           Employee Benefits.
 
a.           Paid Time Off. You will be eligible to accrue up to 20 days of PTO
per calendar year, pro-rated for the remainder of this calendar year.
 
b.           Group Plans. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other
similarly situated employees, subject to any eligibility requirements imposed by
such plans. Currently the Company offers the following plans to its employees:
PPO healthcare Program (company covers 100%). 401-k Plan through ADP with Mass
Mutual, Such plans and participation by the Company in such plans remain subject
to change at any time.
 
3.           Pre-employment Conditions.
 
a.           Confidentiality Agreement. Your acceptance of this offer and
commencement of employment with the Company is contingent upon the execution,
and delivery to the Company, of the Company’s Confidential Information, Non
Compete and Invention Assignment Agreement, a copy of which is attached as
Annexure A for your review and execution (the “Confidentiality Agreement”),
prior to or on your Start Date.
 
b.           Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.
 
c.           Verification of Information. This offer of employment is also
contingent upon the successful verification of the information you provided to
the Company during your application process, as well as a general background
check performed by the Company to confirm your suitability for employment. By
accepting this offer of employment, you warrant that all information provided by
you is true and correct to the best of your knowledge, and you expressly release
the Company from any claim or cause of action arising out of the Company’s
verification of such information. You further acknowledge and agree that the
provision of any inaccurate information in this regard shall be grounds for
immediate termination of your employment by the Company.

 
 

--------------------------------------------------------------------------------

 
 
d.           CRD Background Check. If you are, or have been, registered with any
regulatory body or SR05 this offer is also contingent on our review of your
regulatory history and our sole determination of acceptance. If applicable, sign
Annexure B and fax to 561-526-7817, Attn: Jennifer Duncan, no later than
November 4th 2009. If you have no securities registration history, write “No
Registrations” on the CRD Release Form, Sign in the appropriate place, and fax
as instructed above.
 
4.           No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such information. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.
 
5.           General Obligations. As an employee, you will be expected to adhere
to the Company’s standards of professionalism, loyalty, integrity, honesty,
reliability and respect for all As part of your employment you are expected to
adhere at all times to each of the Company’s policies, rules, procedures. Please
note that the Company is an equal opportunity employer. The Company does not
permit, and will not tolerate, the unlawful discrimination or harassment of any
employees, consultants, or related third parties on the basis of sex, race,
color, religion, age, national origin or ancestry, marital status, veteran
status^ mental or physical disability or medical condition, sexual orientation,
pregnancy, childbirth or related medical condition, or any other status
protected by applicable law. Any questions regarding this statement should be
directed to your supervisor.
 
6.           Arbitration. If a dispute arises out of or relates to this letter
or your employment with the Company or any breach or alleged breach of a
parties’ obligation with respect thereto (collectively, an “Employment Related
Action”), and the parties have not been successful in resolving the dispute
through direct negotiation, either party (the “Moving Party”) may initiate
arbitration by providing the other party written notice of its intent to
arbitrate. For the avoidance of doubt, any controversy or claim arising out of
or relating to an Employment Related Action, or any breach thereof, which cannot
be resolved using informal escalation procedures between the parties, shall be
finally resolved under the Arbitration Rules of the American Arbitration
Association (“AAA”)
 
 
 

--------------------------------------------------------------------------------

 

then in effect. The arbitration shall be conducted as follows: (f) all
proceedings in any such arbitration shall be conducted in English, with
proceedings held in Boca Raton, Florida; (ii) the arbitration shall be conducted
by one arbitrator appointed in accordance with the AAA Rules; (in) the
arbitrator shall render a written decision setting forth the rationale for their
judgment and shall adhere to all applicable legal precedents; and (iv) the
arbitrator shall have the power to award interest on any sums awarded as due and
payable up to the date of payment of such sums. The award rendered by the
arbitrator shall be final and binding on the parties and shall be deemed
enforceable in any court having jurisdiction thereof. The arbitrator shall have
only the power to award damages, injunctive relief and other remedies to the
extent the same would be available in a court of law having jurisdiction of the
matter, except that the arbitrator shall not have the power to vary from the
provisions of this Agreement. The arbitrator shall promptly commence the
arbitration proceeding with the intent to conclude the proceedings and issue a
written decision stating in reasonable detail the basis for the award, which
must be supported by law and substantial evidence, as promptly as the
circumstances demand and permit, but generally no later than ten (10) weeks
after the arbitrator’s appointment. Each party acknowledges that it is giving up
judicial rights to a jury trial, discovery and most grounds for appeal under the
foregoing provision. The exercise of any remedy provided in this Agreement does
not waive the right of either party to resort to arbitration. Both parties shall
continue performing their obligations under this Agreement while any dispute is
being resolved unless and until such obligations are terminated by the
termination or expiration of this Agreement.
 
7.           At-Will Employment. Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your-
employment at any time for any reason or no reason, without further obligation
or liability. The Company also reserves the right to modify or amend the terms
of your employment at any time for any reason. This policy of at-will employment
is the entire agreement as to the duration of your employment and may only be
modified in an express written agreement signed by the Chief Executive Officer
of the Company. Additionally, it is the policy of the Company that the first 90
calendar days of employment is identified as a trial period. Subsequent to the
end of this 90 day period, your performance will be evaluated and reviewed with
you by your superior or his/her designee.
 
We are all delighted to be able to extend yon this offer and look forward to
working with you, To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated original copy of the Confidentiality Agreement, on or
before November 4th, 2009. The Company requests that you begin work in this new
position on or before November 2nd 2009 (the “Start Date” This letter, together
with the Confidentiality Agreement, set forth the terms of your employment with
the Company and supersede any prior representations or agreements, whether
written or oral. This letter will be governed by the laws of the State of
Florida, without regard to its conflict of laws provisions. This letter may not
be modified or amended except by a written agreement, signed by an officer of
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED:
 
Printed Name:  George O' Krepkie
 
Very truly yours,
BONDS.COM, INC., Bonds.com Group, Inc.
By: Christopher G. Loughlin
         
Signature:
/s/ George O' Krepkie  
Signature:
/s/ Christopher G. Loughlin      
Title(s):
Chief Operations Officer Bonds.com Inc.
Chief Operating Officer Bonds.com Group, Inc.
Date:
   
Date:
November 13, 2009

 
 
 

--------------------------------------------------------------------------------

 
 
Annexure A


Confidential Information and Invention Assignment Agreement
BONDS.COM, INC.
CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT


Dated as of ______, 2009


As a condition of my becoming employed (or my employment being continued) by or
retained as a consultant (or my consulting relationship being continued) by
Bonds.com, Inc., a Delaware company, or any of its current or future
subsidiaries, affiliates, successors or assigns (collectively, the “Company”),
and in consideration of my employment or consulting relationship with the
Company and my receipt of the compensation now and hereafter paid to me by the
Company, I agree to the following:


1.           Employment or Consulting Relationship. I understand and acknowledge
that this Agreement does not alter, amend or expand upon any rights I may have
to continue in the employ of, or in a consulting relationship with, or the
duration of my employment or consulting relationship with, the Company under any
existing agreements between the Company and me or under applicable law. Any
employment or consulting relationship between the Company and me, whether
commenced prior to or upon the date of this Agreement, shall be referred to
herein as the “Relationship.”


2.           Duties.  I will perform for the Company such duties as may be
designated by the Company from time to time.  During the Relationship, 1 will
devote my best efforts to the interests of the Company and will not engage in
other employment or in any activities detrimental to the best interests of the
Company without the prior written consent of the Company.


3.           At-Will Relationship.  I understand and acknowledge that my
Relationship with the Company is and shall continue to be at-will, as defined
under applicable law, meaning that either I or the Company may terminate the
Relationship at any time for any reason or no reason, without further obligation
or liability.


4.           Confidential Information.


(a)           Company Information.  I agree at all times during the term of my
Relationship with the Company and thereafter, to hold in strictest confidence,
and not to use, except for the benefit of the Company to the extent necessary to
perform my obligations to the Company under the Relationship, or to disclose to
any person, firm, corporation or other entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company which I obtain or create.  I further agree not to make copies of such
Confidential Information except as authorized by the Company.  I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I became acquainted during the Relationship), prices and costs,
markets, 

 
 

--------------------------------------------------------------------------------

 

software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to me by the Company either directly or indirectly in writing (including, but
not limited to, by email and attachments thereto as well as all electronic
copies of any such data or documents), orally or by drawings or observation of
parts or equipment or created by me during the period of the Relationship,
whether or not during working hours.  I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were, under
confidentiality obligations as to the item or items involved.


(b)           Prior Obligations.  I represent that my performance of all terms
of this Agreement as an employee or consultant of the Company has not breached
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior or subsequent to the commencement of my
Relationship with the Company, and I will not disclose to the Company or use any
inventions, confidential or non-public proprietary information or material
belonging to any previous client, employer or any other party. I will not induce
the Company to use any inventions, confidential or non-public proprietary
information, or material belonging to any previous client, employer or any other
party.


(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.


5.           Inventions.


(a)           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
me prior to the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of my Relationship with the Company, I
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, worldwide license
(with the right to sublicense) to make, have made, copy, modify, make derivative
works of, use, sell and otherwise distribute such Prior Invention as part of or
in connection with such product, process or machine.

 
 

--------------------------------------------------------------------------------

 


(b)           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of my Relationship with the Company (collectively
referred to as “Inventions”), except as provided in inventions section below in
Exhibit A.  I further acknowledge that all Inventions which are made by me
(solely or jointly with others) within the scope of and during the period of my
Relationship with the Company are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary (if I am an
employee) or by such amounts paid to me under any applicable consulting
agreement or consulting arrangements (if I am a consultant).


(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my Relationship with the Company.  The records may be
in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks, and any other format. The records will be
available to and remain the sole property of the Company at all times.  I agree
not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business.  I agree to return all such records (including any copies thereof) to
the Company at the time of termination of my Relationship with the Company as
provided for in Section 6.


(d)           Patent and Copyright Rights. I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company or its designee shall deem necessary
in order to apply for, obtain, maintain and transfer such rights, or if not
transferable, waive such rights, and in order to assign and convey to the
Company or its designee, and any successors, assigns and nominees the sole and
exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world.  If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.  I
hereby waive and: irrevocably quitclaim to the Company or its designees any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 
 

--------------------------------------------------------------------------------

 


6.           Company Property; Returning Company Documents.  I acknowledge and
agree that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  I agree
that, at the time of termination of my Relationship with the Company, I will
deliver to the Company (and will not keep in my possession, recreate or deliver
to anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
laboratory notebooks, materials, flow charts, equipment, other documents or
property, or reproductions of any of the aforementioned items developed by me
pursuant to the Relationship or otherwise belonging to the Company, its
successors or assigns.  In the event of the termination of the Relationship, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit B; however, my failure to sign and deliver the Termination Certificate
shall in no way diminish my continuing obligations under this Agreement.


7.           Notification to Other Parties.


(a)           Employees.  In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.


(b)           Consultants.  I hereby grant consent to notification by the
Company to any other parties besides the Company with whom I maintain a
consulting relationship, including parties with whom such relationship commences
after the effective date of this Agreement, about my rights and obligations
under this Agreement.


8.           Non Competition.  During my relationship and for a period of one
year (1) after termination of my Relationship for any reason, I agree that I
will not, whether alone or as an individual proprietor, partner, officer,
director, consultant, agent, consultant or stockholder of any company or other
commercial enterprise, directly or indirectly, engage in any business activity
that competes with any business conducted or proposed to be conducted by the
Company or any of its subsidiaries nor otherwise assist such person, company or
other commercial enterprise in engaging in such business activity.  This
specifically applies to companies which provide online fixed income trading
capability.  Notwithstanding the above, I understand that I will be permitted to
own securities of a public company not in excess of three percent (3%) of any
class of such securities and such ownership shall not, by itself, violate the
terms of this Section.
 
9.           Non-Solicitation of Company Employees.  During my Relationship and
for a period of one (1) year after termination of my Relationship for any
reason, I will not, directly or indirectly, solicit,, recruit or hire any
employee or consultant of the Company to work for a third party other than the
Company or knowingly engage in any activity that would cause any employee or
consultant of the Company to violate any agreement with the Company.


10.           Non-Solicitation of Company Customers and Suppliers.  During
my  relationship and for a period of two years (2) after termination of my
Relationship for any reason, I will not, directly or indirectly solicit, entice
or induce any Customer or Supplier (as defined below) of the Company to become a
customer or supplier of any other person or entity engaged in any business
activity that competes with any business conducted or proposed to be conducted
by the Company or any of its subsidiaries or to otherwise cease doing business
with the Company nor will I knowingly assist any person or entity in taking any
such action.  For purposes of this Agreement, (x) a “Customer” of the Company
means any person, corporation, partnership, trust, division, business unit,
department or agency which, at the time of termination of my Relationship or
within one (1) year prior thereto, is or was a customer, distributor or agent of
the Company or had been contacted by the Company for the purpose of soliciting
it to become a customer, distributor or agent of the Company, and (y) a
“Supplier” of the Company means any person, corporation, partnership, trust,
division, business unit, department or agency which, at the time of termination
of my Relationship or within one (1) year prior thereto, is or was a supplier,
vendor, manufacturer or developer or had been contacted by the Company for the
purpose of soliciting it to become a supplier, vendor, manufacturer or
developer.  In the case of an entity with multiple divisions, departments or
business units, a determination shall be made in good faith by the Board of
Directors as to whether the entire entity or a specific division, department or
unit is a Customer or Supplier based on the nature of the relationship between
the Company and the Customer or Supplier, as the case may be.

 
 

--------------------------------------------------------------------------------

 
 
11.           Representations and Covenants.


(a)           Facilitation of Agreement.  I agree to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.


(b)           Conflicts.  I represent that my performance of all the terms of
this Agreement does not and will not breach any agreement I have entered into,
or will enter into with any third party, including without limitation any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to commencement of my Relationship with the
Company. I agree not to enter into any written or oral agreement that conflicts
with the provisions of this Agreement.


(c)           Voluntary Execution.  I certify and acknowledge that I have
carefully read all of the provisions of this Agreement and that I understand and
will fully and faithfully comply with such provisions.


12.           General Provisions.


(a)           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
Florida, without giving effect to the principles of conflict of laws.


(b)           Entire Agreement.  This Agreement and the exhibits sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Agreement, nor any waiver of any rights under
this Agreement, will be effective unless in writing signed by both parties.  Any
subsequent change or changes in my duties, obligations, rights or compensation
will not affect the validity or scope of this Agreement.


(c)           Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable the remaining terms and
provisions of this Agreement or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefor to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.


(d)           Successors and Assigns.  This Agreement will be binding to both
the company’s successors and upon my heirs, executors, administrators and other
legal representatives, and my successors and assigns, and will be for the
benefit of the Company, its successors, and its assigns.


(e)           Survival.  The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.


(f)           Remedies.  I acknowledge and agree that violation of this
Agreement by me may cause the Company irreparable harm, and therefore agree that
the Company will be entitled to seek extraordinary relief in court, including
but not limited to temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
and in addition to and without prejudice to any other rights or remedies that
the Company may have for a breach of this Agreement.


(g)           ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS
AGREEMENT, I HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND I HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF.

 
 

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement on the respective dates set forth
below:




COMPANY:
EMPLOYEE/CONSULTANT:
Bonds.com, Inc.
By: ____________________________
Name:  John Barry IV
Address:
1515 S. Federal Hwy
Suite 212
Boca Raton, FL 33432
 
__________________. an individual
 
_____________________________
Signature
 
Address:
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION 5




Title
Date
Identifying Number or Brief Description









____No inventions or improvements


____Additional Sheets Attached


Signature of Employee/Consultant: _____________________


Print Name of Employee/Consultant: ____________________


Date:____________________________________________
 
 
 

--------------------------------------------------------------------------------

 

Annexure B




I do hereby consent to a NASD CRD background check for the purpose of


Potential employment with Bonds.com, Inc.


Applicant Name (Written):
     
Month and Day of birth:
     
Applicant CRD Number:
     
Applicant Social Security Number:
     
Applicant Signature:
     

 
We do not require both the CRD Number and the Social Security Number.  One or
the other will suffice.


Return to:              Jennifer Duncan
Fax: 561-526-7817
